Citation Nr: 1433618	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-32 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a right foot bone spur.

3.  Entitlement to an evaluation in excess of 10 percent for right knee instability.

4.  Entitlement to a separate compensable evaluation for right knee residuals of a meniscectomy.

5.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease.

6.  Entitlement to a separate compensable evaluation for left knee residuals of a meniscectomy.

7.  Entitlement to an evaluation in excess of 10 percent for right shoulder tendonitis.

8.  Entitlement to a compensable evaluation for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1991 to May 2006; he was additionally a member of the Army National Guard, with a period of active duty for training from July 1990 to December 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

When this appeal was previously before the Board in February 2013, the issue with regard to claims of service connection for psychiatric disorders were combined and recharacterized as a single issue.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the Board's February 2013 decision, entitlement to a 10 percent evaluation for hypertension was also granted; the RO has implemented this determination, and no further question or controversy remains for consideration by the Board with regard to hypertension.  Similarly, an appeal for service connection of erectile dysfunction, remanded by the Board for further development, was granted in full during the processing of the remand.  That issue is therefore no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board has now recharacterized the issues with regard to evaluation of the left and right knees to better reflect the applicable law, the Veteran's allegations, and the evidence of record.

The Board notes that the Veteran had requested a local hearing on several of his claims in August 2009; he withdrew this request in November 2009 correspondence.


FINDINGS OF FACT

1.  Currently diagnosed PTSD is etiologically related to a fear of hostile enemy action which is consistent with the facts and circumstances of the Veteran's active duty service.

2.  A right foot bone spur was not first manifested during active military service, and is not shown to be otherwise related to service.

3.  During the appellate period, no right knee instability is shown; there is no right knee limitation of motion due to diagnosed degenerative joint disease.

4.  During the appellate period, no limitation of motion or objective evidence of painful motion of the left knee due to degenerative joint disease has been shown.

5.  During the appellate period, residual symptoms from meniscectomies of the left and right knees of pain, locking, and effusion are shown; there is no evidence of dislocation of semilunar cartilage during the appellate period.  

6.  During the appellate period, the right shoulder disability is manifested by objective evidence of pain on motion due to impingement, range of motion limited to below shoulder level, but greater than midway from the side, by such.

7.  During the appellate period, PFB has been manifested by the presence of one  characteristic of disfigurement; manifestations are superficial.


CONCLUSIONS OF LAW

1.  The criteria for service connection of PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection of a right foot bone spur are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for an evaluation in excess of 10 percent for right knee instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for a separate 10 percent evaluation for right knee residuals of a meniscectomy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5259 (2013).

5.  The criteria for an evaluation in excess of 10 percent for left knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).

6.  The criteria for a separate 10 percent evaluation for left knee residuals of a meniscectomy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5259 (2013).

7.  The criteria for an increased 20 percent evaluation, but no higher, for a right shoulder disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2013).

8.  The criteria for an increased 10 percent evaluation, but no higher, for PFB are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7828 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to service connection for an acquired psychiatric disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Regarding the remaining claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  October 2008, June 2009, and May 2013 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board notes that in February 2013, the Board directed that the possibility of additional service records from after May 2006 be investigated; the Veteran informed VA that no such records exist, as he had no duty after that date.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been secured; the Veteran has not argued, and the record does not reflect, that these examinations and accompanying opinions are inadequate for rating purposes.  The examiners made all necessary clinical findings, including those specifically requested in the February 2013 remand, and when asked rendered needed opinions with supporting rationales.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If a claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  "Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others.  38 C.F.R. § 3.304(f)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Acquired Psychiatric Disability

Review of current VA treatment records reveals a diagnosis of PTSD; the Veteran has also alleged service connection for depression, but it appears a formal diagnosis of a depressive disorder has not been made.  Records in fact include repeated denials of depression and anxiety symptoms by the Veteran, though he does continue to participate in group therapy.

The August 2013 examiner specified that the PTSD diagnosis conforms with the DSM-IV requirements.  He found that for more than one month a traumatic event has been persistently re-experienced, the Veteran has engaged in behavior to avoid reminders of such, presents a numbed effect, and exhibits hyperarousal.

The examiner related this PTSD symptomatology to traumatic events in service, and found that the stressor events reported by the Veteran would be sufficient to justify a diagnosis of PTSD.  VA has previously found inadequate evidence to verify the occurrence of these events, but as was noted in the February 2013 remand, the regulations governing verification have been amended to present a relaxed standard for establishing a stressor event.  As is discussed above, when a stressor allegation is consistent with the facts and circumstances of a Veteran's service and is associated with a fear of hostile enemy action, his lay testimony alone may, in the absence of clear and convincing contrary evidence, establish the stressor's occurrence.  A VA psychiatrist or psychologist must confirm the adequacy of the stressor to support a diagnosis of PTSD, and relate the diagnosis to those stressors.  38 C.F.R. § 3.304(f)(3).

As the August 2013 examiner has stated the stressor allegations are adequate and related the diagnosis to such, the sole question before the Board is whether the allegations are consistent with the facts and circumstances of service and relate to a fear of hostile enemy action.  The Board finds that they do.  Service records verify that the Veteran served in Iraq, a combat zone, from March to October 2004.  He reported to the VA examiner that he witnessed or experienced mortar attacks, and was in a convoy which came under fire.  He has stated that during, and as a result of, these experiences, he feared hostile enemy action.  His role with the quartermaster, reflected on his DD Form 214, and the location of his service, is consistent with his allegations, and there is no contrary evidence refuting his reports.  Therefore, the stressors are established.

As there is evidence of an adequate in-service stressor, a current diagnosis of PTSD, and competent medical evidence relating the two, service connection for PTSD is warranted.

	Right Foot Bone Spurs

The Veteran alleges that he developed a bone spur on his right foot due to military service.  He has provided no details regarding treatment or diagnosis beyond his bare allegation.

However, review of STRs and of post-service treatment records fail to demonstrate any such condition.  At most, the Veteran has complained of right foot numbness.  He is treated for reports of left foot pain currently, and has flat feet, but there is no competent evidence of any right foot bone spur disability.  As this condition is not observable through the five senses, and the Veteran does not report that he is merely relating a diagnosis made by a doctor, his statements are not competent evidence of current disability.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of the absence of competent evidence of current disability, or even functional impairment, or any in-service disease or injury, no VA examination was required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to service connection for a right foot bone spur, not a single element of the claim is met.  There is no showing of in-service injury or a current disability, and hence there can be no nexus.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a right foot bone spur is not warranted.

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Knees

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Further, the knee joints are subject to evaluation under several different Codes, where the signs and symptoms contemplated by each are separate and distinct.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, and VAOPGCPREC 9-04; 38 C.F.R. § 4.14.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as motion of both knees is present, this Code is not applicable here.  While evaluations under Code 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment is shown here, and hence that Code is not applicable.  38 C.F.R. § 4.71a. 

The right knee is currently evaluated under Code 5257, for instability.  Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  Slight impairment merits a 10 percent evaluation.  Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a, Code 5257. 

During the pendency of the appeal, the Veteran has intermittently complained of buckling or weakness of the knees, particularly on the right.  However, repeated objective testing reveals none to mild instability only on the right, and no instability on the left.  Therefore, no increased evaluation under Code 5257 is applicable for the right knee, and no separate evaluation is warranted for the left knee.

The left knee is rated as 10 percent disabling under Code 5010/5003, for the arthritis.  Code 5010, which describes traumatic arthritis, directs that the criteria under Code 5003, for degenerative arthritis, be applied.  This Code provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003. 

Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

X-rays of the right and left knees demonstrate that degenerative changes are present in both major joints.  While treatment records and a December 2008 VA examination document some limitation of motion of the knees in flexion, to 115 degrees, the VA examiner ascribes such to body habitus; the Veteran is morbidly obese, and such apparently interferes with the full motion of his knee joints.  Treating doctors are not so explicit, but do state that the measured range of motion is "WFL," meaning within full or functional limits.  At the most recent August 2013 VA examination, a full 140 degree range of motion in flexion and extension was noted.  Further, while the Veteran continued to complain of pain in the knees with use, there was no objective evidence of such in the opinion of the examiner.  Effectively, the degenerative changes of both knees shown on x-ray were found to be asymptomatic.  

During the pendency of the appeal, then, no increased evaluation, based on limitation of motion and degenerative joint disease, is available for either knee.  Flexion requires limitation to 45 degrees to merit a compensable evaluation, and to 30 degrees to merit a higher evaluation than the 10 percent currently assigned on the left.  38 C.F.R. § 4.71a, Code 5260.  Neither knee comes close to meeting this level at any time.  Similarly, there is no indication or finding of any limitation of extension of either knee.  Under Code 5261, governing this plane of motion, limitation to 10 degrees is necessary for a 10 percent evaluation, and 15 degrees for a 20 percent evaluation.  38 C.F.R. § 4.71a, Code 5261.

The Board has considered whether a separate 10 percent evaluation may be assigned for the right knee under Code 5003, for the presence of degenerative joint disease.  However, in the absence of a showing of limitation of motion of any degree in the joint which is attributable to the arthritis (as opposed to habitus), no compensable evaluation is available for a single affected joint.  At most, the right knee symptoms would be incorporated into and considered in conjunction with the left knee under Code 5003.  38 C.F.R. § 4.71a, Code 5003.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Examiners and treating providers have been clear; there is no compensable degree of limitation of motion of either knee attributable to these factors.

However, the record is clear that there is pain present in both the left and right knees, particularly with use.  While doctors do not associate such with arthritis, they do associate it with the Veteran's service-connected meniscal injuries.  The Veteran has sustained tears of the left and right knee semilunar cartilages, and has undergone surgeries for each.
Codes 5258 and 5259 evaluate impairment of the semilunar cartilage, or menisci.  Code 5258 awards a 20 percent evaluation for dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint.  Code 5259 provides a 10 percent evaluation for post-operative residuals of cartilage removal.  38 C.F.R. § 4.71a, Codes 5258, 5259.  

While the August 2013 VA examiner noted a history of episodes of locking, pain, and effusion in both knees, and treatment records refer to instances of locking and reflect frequent pain complaints, there is no evidence of actual dislocation of either meniscus found during the appellate period.  Accordingly, Code 5258 is not for application.  Code 5259 is the more appropriate Diagnostic Code.  

In light of pain in each knee, as well as instances of locking and effusion, all of which have been identified as post-operative symptoms of the Veteran's service-connected meniscal problems, separate 10 percent evaluations for each knee under Code 5259 are warranted.

	Right Shoulder

The Veteran's service-connected right shoulder disability is rated under Code 5024, for tendonitis; this Code provides that an evaluation is assigned per the criteria for arthritis under Code 5003, discussed above.  For a single joint, no evaluation in excess of 10 percent is available under Code 5003.

The Veteran therefore urges application of Code 5201, which governs limitation of motion of the shoulder, and provides that for a right handed Veteran, as here, a 20 percent evaluation is assigned for limitation to shoulder level.  Movement to midway between the side and shoulder level warrants a 30 percent evaluation, and a 40 percent rating is assigned when movement is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 5201.  As this Code involves limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, the Veteran argues that it is the degree of limitation of flare-up, when such symptoms are encountered, that warrants assignment of a higher rating.

VA treatment records and VA examination reports in 2008 and 2013 all reflect consistent complaints of right shoulder pain, particularly with use.  At the December 2008 examination, range of motion was possible to 180 degrees in flexion and abduction.  Internal rotation, external rotation, and adduction were also full and complete.  However, pain was noted at 80 degrees on flexion and at 35 degrees in abduction.  External rotation was also painful at 35 degrees.  Repetitive motion did not cause any additional functional impairment.

More recently, in August 2013, the VA examiner noted full, painless motion in all planes, even with repeated movement.  The Veteran reported pain over the lateral aspect of the shoulder, worse with activity, but none could be adduced.  Impingement testing was positive, showing pain, with the arm flexed to 90 degrees, elbow bent, and internally rotated.  

Although the Veteran is consistently shown to be capable of movement of the right arm to shoulder level or above, the presence of pain with certain motions, particularly flexion, is functionally limiting at a point below shoulder level.  His competent descriptions of limitation, coupled with the objective testing, warrant assignment of an increased 20 percent evaluation under Code 5201.  

The Board is aware that some isolated testing, at the December 2008 VA examination, shows pain at a point closer to midway between the side and shoulder level, at 35 degrees.  However, the Veteran has not indicated, and the examiner did not find, that the pain was limiting at that point, and so a yet higher evaluation for all or part of the appellate period is not warranted.  The overall disability picture most closely reflects the criteria for a 20 percent evaluation.  

	PFB

The Board notes that the Rating Schedule regarding the skin was amended effective October 23, 2008, approximately a month after the Veteran filed his claim for increased evaluation.  The Board finds, however, that the criteria to be applied here have not changed in any substantive way, and hence for the sake of clarity, all references herein are to the current criteria.

PFB is not a condition listed in the rating Schedule.  It is therefore rated by analogy to a listed condition, based on the function affected, the anatomical localization of the condition, and the symptomatology.  38 C.F.R. § 4.20.  The RO has elected to rate PFB as analogous to acne, under Code 7828; superficial acne of any extent is not compensable.  Deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck is rated 10 percent disabling, while deep acne affecting 40 percent or more of the face and neck is rated 30 percent.  38 C.F.R. § 4.118, Code 7828.  This Code also provides that rating may be accomplished under Codes for disfigurement of the head, face, or neck (Code 7800) or scars (Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

No treating doctor or examiner has described involvement of any area with the equivalent of "deep acne."  Photographs show no deeply inflamed nodules or evidence of pus filled cysts; there are definitely small raised bumps, but nothing which rises to the level described as deep acne.  Therefore, no increased, compensable evaluation is possible under Code 7828.  By the same token, no scarring is shown, and hence Codes 7801-7805 are not for application.

As the area involved is limited to the face and neck, careful consideration has been given to Code 7800.  Evaluation under that Code is dependent upon the presence of any of the eight characteristics of disfigurement listed under that Code, at least one of which is required for a compensable evaluation:

* Scar is 5 or more inches (13 or more cm.) in length. 
* Scar is at least one-quarter inch (0.6 cm.) wide at the widest part. 
* Surface contour of scar is elevated or depressed on palpation. 
* Scar is adherent to underlying tissue. 
* Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
* Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
* Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.). 
* Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

One characteristic of disfigurement is rated 10 percent disabling.  Two or three, or visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), are rated 30 percent disabling.  Four or five characteristics, or distortion nor asymmetry of two features is rated 50 percent disabling.  Three or more distorted or asymmetrical features, or six or more characteristics of disfigurement, warrant an 80 percent evaluation.  38 C.F.R. § 4.118, Code 7800.

The December 2008 examiner noted scattered papules of the cheeks and neck involving less than one percent of the body or exposed skin.  In August 2013, there were a few scattered papules in the beard area, and some slight pitting on each cheek.  Less than five percent of the body or exposed areas were involved.  The area involved was nine cm2 on the right cheek, and seven cm2 on the left.  The examiner commented that the pitting was considered to be depression of the surface.  Both examiners noted no more than topical treatment with ointment; no systemic therapy has ever been utilized.

As a VA examiner has found that PFB has resulted in the equivalent of depression of the skin's contour on the cheeks, one characteristic of disfigurement is present.  The size of the papules, and the total areas involved, do not meet the criteria for a finding of any additional characteristics.  Accordingly, a 10 percent evaluation is warranted under Code 7800.





Extraschedular Evaluation

Consideration has been given to the possibility of assignment of extraschedular evaluations under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, with regard to the knees, right shoulder, and PFB, the Schedular criteria are fully adequate.  The Schedule fully contemplates the Veteran's allegations of pain and functional impairment in his joints, particularly when the DeLuca factors are considered, and the extent and appearance of PFB papules is accounted for.  No further discussion of 38 C.F.R. § 3.321(b) is required.





	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for PTSD is granted.

Service connection for a right foot bone spur is denied.

An evaluation in excess of 10 percent for right knee instability is denied.

A separate 10 percent evaluation for right knee residuals of a meniscectomy is granted, subject to regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for left knee degenerative joint disease is denied.

A separate 10 percent evaluation for left knee residuals of a meniscectomy is granted, subject to regulations applicable to the payment of monetary benefits.

An increased evaluation of 20 percent, but no higher, for a right shoulder disability is granted, subject to regulations applicable to the payment of monetary benefits.

An increased evaluation of 10 percent, but no higher, for PFB is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


